Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 02/11/20201. Claims 1, 13, 16-18 and 29 have been amended. No new claim was added and no claim was canceled. Claims 1-30 are pending.
Response to Arguments
The applicants’ arguments, filed on 02/11/20201, with respect to “ Uplink beam failure report for a default uplink beam” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims and the arguments are directed to newly added features which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot. The reference of Zhang et al. (US 20190068268, henceforth “Zhang”) and Tsai et al. (US 20190268893, henceforth “Tsai” are replaced with Davydov et al. (US 20190058519, henceforth “Davydov”) and Cirik et al. (WO 2021142432, US 62/959059 cited for priority, henceforth “Cirik”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 16, 26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 20190058519, henceforth “Davydov”) and in view of  Cirik et al. (WO 2021142432, US 62/959059 cited for priority, henceforth “Cirik”).
Examiner’s note: in what follows, references are drawn to Davydov unless otherwise mentioned.
Regarding claim 1, Davydov teaches a method of wireless communication at a user equipment (UE) (FIGS. 1A, 1B, 7), comprising: 
determining a beam failure at a UE of a default uplink beam(FIG. 1A at step 104, the default beam fails. In another embodiment in FIG. 1B at step 124, the default beam fails, [0047]. FIG. 7 at step 710, the UE detects a beam failure event, [0128]. The missing/crossed out limitations will be discussed in view of Cirik.); and 
transmitting an uplink beam failure report in response to determining the beam failure of the default uplink beam, the uplink beam failure report indicating that a reported beam is the default uplink beam for the UE (FIG. 1A at step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment as shown FIG. 1B at step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. FIG. 7 at  715, the UE may generate a beam failure recovery request for transmission to the gNB, in response to the beam failure event, [0128]. This technique is used for transmitting an uplink beam failure report in response to determining the beam failure of the default uplink beam, the uplink beam failure report indicating that a reported beam is the default uplink beam for the UE.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) determining a beam failure at a UE of a default uplink beam without a configured spatial relation. 
However, Cirik discloses, in analogous art, the missing/crossed limitations comprising: (1) determining a beam failure at a UE of a default uplink beam without a configured spatial relation (A UE may initiate a beam failure recovery (BFR) procedure based on detecting a beam failure. The UE may transmit a BFR request based on the initiating of the BFR procedure. The UE may detect the beam failure based on a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory, see [0150]. The wireless device may determine that the uplink resource, for transmitting the uplink information/signaling, is not configured/activated/updated/provided with a spatial relation info, see [0374]. The wireless device may select/determine the at least one selected uplink resource (e.g., Uplink resource 0) based on the determining that the uplink resource is not configured/activated/updated/provided with the spatial relation info, [0375]. This technique is used for determining a beam failure at a UE of a default uplink beam without a configured spatial relation.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Cirik in order to make a more effective method reducing the delay /latency of data communication and reducing interference to other cells/wireless devices, see (Cirik, [0206].).
Regarding claim 13, Davydov teaches an apparatus for wireless communication at a user equipment (UE) (FIG. 4 items 425, 430), comprising: 
a memory (FIG. 4 item 438); and 
at least one processor coupled to the memory (FIG. 4 items 436, 438) and configured to: 
determine a beam failure at a UE of a default uplink beam(FIG. 1A at step 104, the default beam fails. In another embodiment in FIG. 1B at step 124, the default beam fails, [0047]. FIG. 7 at step 710, the UE detects a beam failure event, [0128]. The missing/crossed out limitations will be discussed in view of Cirik. The missing/crossed out limitations will be discussed in view of Cirik.); and 
transmit an uplink beam failure report in response to determining the beam failure of the default uplink beam, the uplink beam failure report indicating that a reported beam is the default uplink beam for the UE (FIG. 1A at step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment as shown FIG. 1B at step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. FIG. 7 at  715, the UE may generate a beam failure recovery request for transmission to the gNB, in response to the beam failure event, [0128].  This technique is used for transmitting an uplink beam failure report in response to determining the beam failure of the default uplink beam, the uplink beam failure report indicating that a reported beam is the default uplink beam for the UE.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) determine a beam failure at a UE of a default uplink beam without a configured spatial relation. 
However, Cirik discloses, in analogous art, the missing/crossed limitations comprising: (1) determine a beam failure at a UE of a default uplink beam without a configured spatial relation (A UE may initiate a beam failure recovery (BFR) procedure based on detecting a beam failure. The UE may transmit a BFR request based on the initiating of the BFR procedure. The UE may detect the beam failure based on a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory, see [0150]. The wireless device may determine that the uplink resource, for transmitting the uplink information/signaling, is not configured/activated/updated/provided with a spatial relation info, see [0374]. The wireless device may select/determine the at least one selected uplink resource (e.g., Uplink resource 0) based on the determining that the uplink resource is not configured/activated/updated/provided with the spatial relation info, [0375]. This technique is used for determining a beam failure at a UE of a default uplink beam without a configured spatial relation.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s apparatus by adding the teachings of Cirik in order to make a more effective apparatus reducing the delay /latency of data communication and reducing interference to other cells/wireless devices, see (Cirik, [0206].).
	Regarding claim 16, Davydov teaches a method of wireless communication at base station (FIG. 4 items 405, 410), comprising: 
receiving an uplink beam failure report from a user equipment (UE) (FIG. 1A at step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment as shown FIG. 1B at step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. FIG. 7 at  715, the UE may generate a beam failure recovery request for transmission to the gNB, in response to the beam failure event. An interface may send the beam failure recovery request to a transmission circuitry, e.g., for transmission to the gNB, [0128]. This technique is used for receiving an uplink beam failure report from a user equipment.); and 
determining that a reported beam is the beam failure report is a default uplink beam (If the default beam fails, the UE has to let the gNB know the status as soon as possible, otherwise the gNB will keep sending beam indication over the default beam…FIG. 1A at step 104, the default beam fails. In another embodiment in FIG. 1B at step 124, the default beam fails, [0047]. FIG. 7 at step 710, the UE detects a beam failure event, [0128]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) determining that a reported beam is the beam failure report is a default uplink beam without a spatial relation configured for the UE. 
However, Cirik discloses, in analogous art, the missing/crossed limitations comprising: (1) determining that a reported beam is the beam failure report is a default uplink beam without a spatial relation configured for the UE (A UE may initiate a beam failure recovery (BFR) procedure based on detecting a beam failure. The UE may transmit a BFR request based on the initiating of the BFR procedure. The UE may detect the beam failure based on a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory, see [0150]. The wireless device may determine that the uplink resource, for transmitting the uplink information/signaling, is not configured/activated/updated/provided with a spatial relation info, see [0374]. The wireless device may select/determine the at least one selected uplink resource (e.g., Uplink resource 0) based on the determining that the uplink resource is not configured/activated/updated/provided with the spatial relation info, [0375]. This technique is used for determining a beam failure at a UE of a default uplink beam without a configured spatial relation.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s apparatus by adding the teachings of Cirik in order to make a more effective apparatus reducing the delay /latency of data communication and reducing interference to other cells/wireless devices, see (Cirik, [0206].).
Regarding claim 29, Davydov teaches an apparatus for wireless communication at a network entity (FIG. 4 item 410), comprising: 
a memory (FIG. 4 item 418); and 
at least one processor coupled to the memory (FIG. 4 items 416, 418) and configured to: 
receive an uplink beam failure report from a user equipment (UE) (FIG. 1 at step 3, UE 102 initiates a BFR procedure and starts a beam failure recovery request (BFRQ) transmission on a dedicated physical random-access channel (PRACH) resource corresponding to one of the identified new candidate beams (e.g., new BPL 132), see [0021]. FIG. 4 illustrates a BFR procedure including beam failure recovery request (BFRQ) transmission and network response in a BFR mechanism. FIG. 5 illustrates one embodiment of a BFR procedure and default uplink beam determination. In step 515, UE 501 transmits a BFRQ to gNB 502, e.g., over a dedicated PRACH resource associated with a new candidate beam selected from the identified new candidate beams, see [0032]-[0033].); and  
determine that a reported beam is the beam failure report is a default uplink beam (If the default beam fails, the UE has to let the gNB know the status as soon as possible, otherwise the gNB will keep sending beam indication over the default beam…FIG. 1A at step 104, the default beam fails. In another embodiment in FIG. 1B at step 124, the default beam fails, [0047]. FIG. 7 at step 710, the UE detects a beam failure event, [0128]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) determine that a reported beam is the beam failure report is a default uplink beam without a spatial relation configured for the UE. 
However, Cirik discloses, in analogous art, the missing/crossed limitations comprising: (1) determine that a reported beam is the beam failure report is a default uplink beam without a spatial relation configured for the UE (A UE may initiate a beam failure recovery (BFR) procedure based on detecting a beam failure. The UE may transmit a BFR request based on the initiating of the BFR procedure. The UE may detect the beam failure based on a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory, see [0150]. The wireless device may determine that the uplink resource, for transmitting the uplink information/signaling, is not configured/activated/updated/provided with a spatial relation info, see [0374]. The wireless device may select/determine the at least one selected uplink resource (e.g., Uplink resource 0) based on the determining that the uplink resource is not configured/activated/updated/provided with the spatial relation info, [0375]. This technique is used for determining a beam failure at a UE of a default uplink beam without a configured spatial relation.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s apparatus by adding the teachings of Cirik in order to make a more effective apparatus reducing the delay /latency of data communication and reducing interference to other cells/wireless devices, see (Cirik, [0206].).
Regarding claim 28, Davydov and Cirik teach all the claim limitations of claim 16 above; and Davydov further teaches further comprising at least one of: transmitting a response to the beam failure report for the default uplink beam; or receiving an uplink transmission on a new uplink beam in response to determining that the reported beam is the default uplink beam for the UE (FIG. 7, the method 700 may be in accordance with the various embodiments discussed herein. The method 700 may comprise, at 710, detecting a beam failure event. At 715, the UE may generate a beam failure recovery request for transmission to the gNB, in response to the beam failure event. An interface may send the beam failure recovery request to a transmission circuitry, e.g., for transmission to the gNB. At 720, the UE may monitor for PDCCH in a search space configured by the gNB, subsequent to a transmission of the beam failure recovery request, [0128]. In some embodiments, the search space is configured using higher layer signaling. In some embodiments, the search space is configured by the gNB using a higher layer parameter. In some embodiments, the PDCCH is to include a beam failure recovery response, [0129]. Examiner’s note: Examiner addressed first option of 2 options.).
Regarding claim 11, Davydov and Cirik teach all the claim limitations of claim 1 above; and Davydov further teaches further comprising: 
determining the default uplink beam for an uplink channel comprising or a physical uplink shared channel (PUSCH) when spatial relation information or UL TCI state ID is not configured for the uplink channel (FIG. 3C illustrates a method depicting a selection process for selecting a reference signal (e.g., one of the CSI-RS or the SSB) that is to be used for RLM and BFD, based on one or more of: a bandwidth of the CSI-RS, a size of bandwidth part, or a number of REs for the CSI-RS and the SSB, according to some embodiments, [0010]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) determining the default uplink beam for an uplink channel comprising a physical uplink control channel (PUCCH), a sounding reference signal (SRS), or a physical uplink shared channel (PUSCH) when spatial relation information or UL TCI state ID is not configured for the uplink channel.
However, Cirik discloses, in analogous art, the missing/crossed limitations comprising: (1) determining the default uplink beam for an uplink channel comprising a physical uplink control channel (PUCCH), a sounding reference signal (SRS), or a physical uplink shared channel (PUSCH) when spatial relation information or UL TCI state ID is not configured for the uplink channel (The wireless device may determine that the uplink resource, for transmitting the uplink information/signaling, is not configured/activated/updated/provided with a spatial relation info, see [0374]. The wireless device may select/determine the at least one selected uplink resource (e.g., Uplink resource 0) based on the determining that the uplink resource is not configured/activated/updated/provided with the spatial relation info, [0375]. Examiner’s note: Examiner addressed one option among the options.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Cirik in order to make a more effective method reducing the delay /latency of data communication and reducing interference to other cells/wireless devices, see (Cirik, [0206].).
 Regarding claim 26, Davydov and Cirik teach all the claim limitations of claim 16 above; and Davydov further teaches wherein the default uplink beam is determined for an uplink channel comprising a physical uplink control channel (PUCCH), a sounding reference signal (SRS), or a physical uplink shared channel (PUSCH) when spatial relation information or UL TCI state ID is not configured for the uplink channel (FIG. 3C illustrates a method depicting a selection process for selecting a reference signal (e.g., one of the CSI-RS or the SSB) that is to be used for RLM and BFD, based on one or more of: a bandwidth of the CSI-RS, a size of bandwidth part, or a number of REs for the CSI-RS and the SSB, according to some embodiments, [0010]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) determining the default uplink beam for an uplink channel comprising a physical uplink control channel (PUCCH), a sounding reference signal (SRS), or a physical uplink shared channel (PUSCH) when spatial relation information or UL TCI state ID is not configured for the uplink channel.
However, Cirik discloses, in analogous art, the missing/crossed limitations comprising: (1) determining the default uplink beam for an uplink channel comprising a physical uplink control channel (PUCCH), a sounding reference signal (SRS), or a physical uplink shared channel (PUSCH) when spatial relation information or UL TCI state ID is not configured for the uplink channel (The wireless device may determine that the uplink resource, for transmitting the uplink information/signaling, is not configured/activated/updated/provided with a spatial relation info, see [0374]. The wireless device may select/determine the at least one selected uplink resource (e.g., Uplink resource 0) based on the determining that the uplink resource is not configured/activated/updated/provided with the spatial relation info, [0375]. Examiner’s note: Examiner addressed one option among the options.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Cirik in order to make a more effective method reducing the delay /latency of data communication and reducing interference to other cells/wireless devices, see (Cirik, [0206].).
Claims 3, 4, 5, 6, 15, 18, 19, 20, 21, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 20190058519, henceforth “Davydov”)  and in view of  Cirik et al. (WO 2021142432, US 62/959059 cited for priority, henceforth “Cirik”)  and further in view of Zhang et al. (US 20190068268, henceforth “Zhang”).
Regarding claim 3, Davydov and Cirik teach all the claim limitations of claim 1 above; and Davydov further teaches further comprising: including, in the uplink beam failure report, an uplink FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) including, in the uplink beam failure report, an uplink beam indication identifier (ID) that indicates the default uplink beam. However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) including, in the uplink beam failure report, an uplink beam indication identifier (ID) that indicates the default uplink beam (In one embodiment, if the default beam fails, the UE could trigger beam failure recovery request over PUCCH or PRACH, so that the gNB may update the default beam setting and signal information back to the UE, see [0060]-[0061]. The UE reports the beam index of the default beam and L1-RSRP. In order to reduce overhead, the UE may merely report L1-RSRP for the default beam. After receiving the L1-RSRP of the default beam, the gNB may determine whether the default beam should be updated, and the gNB may signal to the UE information about the default beam if it has been changed, see [0057].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Zhang in order to make a more effective method by alleviating intermodulation distortion (IMD) issues at a UE transmitter, see (Zhang, [0105].).
Regarding claim 5, Davydov, Zhang and Cirik teach all the claim limitations of claim 3 above; and Davydov further teaches  wherein the uplink beam indication ID comprises an ID other than a configured ID for spatial relation information or (In 5G NR communication, beam failure recovery mechanism includes one or more of the following aspects: beam failure detection, new candidate beam identification, beam failure recovery request transmission, etc., [0020]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) wherein the uplink beam indication ID comprises an ID other than a configured ID for spatial relation information or an uplink transmission configuration indication (TCI) state for the UE. 
However, Cirik discloses, in analogous art, the missing/crossed limitations comprising: (1) determine that a reported beam is the beam failure report is a default uplink beam without a spatial relation configured for the UE (In an example, the base station may indicate one or more TCI states to the UE (e.g., via RRC signaling, a MAC CE, and/or a DCI). The UE may receive a downlink transmission with a receive (Rx) beam determined based on the one or more TCI states, [0146]. Examiner’s note: Examiner addressed the second option of 2 options. ).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s apparatus by adding the teachings of Cirik in order to make a more effective apparatus reducing the delay /latency of data communication and reducing interference to other cells/wireless devices, see (Cirik, [0206].).
 Regarding claim 20, Davydo, Zhang and Cirik teach all the claim limitations of claim 18 above; and Cirik further teaches wherein the uplink beam indication ID comprises an ID other than a configured ID for spatial relation information or (In 5G NR communication, beam failure recovery mechanism includes one or more of the following aspects: beam failure detection, new candidate beam identification, beam failure recovery request transmission, etc., [0020]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) wherein the uplink beam indication ID comprises an ID other than a configured ID for spatial relation information or an uplink transmission configuration indication (TCI) state for the UE. 
However, Cirik discloses, in analogous art, the missing/crossed limitations comprising: (1) determine that a reported beam is the beam failure report is a default uplink beam without a spatial relation configured for the UE (In an example, the base station may indicate one or more TCI states to the UE (e.g., via RRC signaling, a MAC CE, and/or a DCI). The UE may receive a downlink transmission with a receive (Rx) beam determined based on the one or more TCI states, [0146]. Examiner’s note: Examiner addressed the second option of 2 options. ).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s apparatus by adding the teachings of Cirik in order to make a more effective apparatus reducing the delay /latency of data communication and reducing interference to other cells/wireless devices, see (Cirik, [0206].).
 Regarding claim 15, Davydov and Cirik teach all the claim limitations of claim 13 above; and Davydov further teaches wherein the at least one processor is configured to include, in the uplink beam failure report, an uplink FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) including, in the uplink beam failure report, an uplink beam indication identifier (ID) that indicates the default uplink beam. However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) including, in the uplink beam failure report, an uplink beam indication identifier (ID) that indicates the default uplink beam (In one embodiment, if the default beam fails, the UE could trigger beam failure recovery request over PUCCH or PRACH, so that the gNB may update the default beam setting and signal information back to the UE, see [0060]-[0061]. The UE reports the beam index of the default beam and L1-RSRP. In order to reduce overhead, the UE may merely report L1-RSRP for the default beam. After receiving the L1-RSRP of the default beam, the gNB may determine whether the default beam should be updated, and the gNB may signal to the UE information about the default beam if it has been changed, see [0057].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Zhang in order to make a more effective method by alleviating intermodulation distortion (IMD) issues at a UE transmitter, see (Zhang, [0105].).
Regarding claim 18, Davydov and Cirik teach all the claim limitations of claim 16 above; and Davydov further teaches wherein the uplink beam failure report includes an uplink FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) including, in the uplink beam failure report, an uplink beam indication identifier (ID) that indicates the default uplink beam. However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) including, in the uplink beam failure report, an uplink beam indication identifier (ID) that indicates the default uplink beam (In one embodiment, if the default beam fails, the UE could trigger beam failure recovery request over PUCCH or PRACH, so that the gNB may update the default beam setting and signal information back to the UE, see [0060]-[0061]. The UE reports the beam index of the default beam and L1-RSRP. In order to reduce overhead, the UE may merely report L1-RSRP for the default beam. After receiving the L1-RSRP of the default beam, the gNB may determine whether the default beam should be updated, and the gNB may signal to the UE information about the default beam if it has been changed, see [0057].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Zhang in order to make a more effective method by alleviating intermodulation distortion (IMD) issues at a UE transmitter, see (Zhang, [0105].).
Regarding claim 30, Davydov and Cirik teach all the claim limitations of claim 29 above; and Davydov further teaches wherein the at least one processor is configured to determine that the reported beam is the default uplink beam based on FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) including, in the uplink beam failure report, an uplink beam indication ID that indicates the default uplink beam. However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) including, in the uplink beam failure report, an uplink beam indication ID that indicates the default uplink beam (In one embodiment, if the default beam fails, the UE could trigger beam failure recovery request over PUCCH or PRACH, so that the gNB may update the default beam setting and signal information back to the UE, see [0060]-[0061]. The UE reports the beam index of the default beam and L1-RSRP. In order to reduce overhead, the UE may merely report L1-RSRP for the default beam. After receiving the L1-RSRP of the default beam, the gNB may determine whether the default beam should be updated, and the gNB may signal to the UE information about the default beam if it has been changed, see [0057].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Zhang in order to make a more effective method by alleviating intermodulation distortion (IMD) issues at a UE transmitter, see (Zhang, [0105].).
Regarding claim 4, Davydov and Cirik teach all the claim limitations of claim 3 above; and Davydov further teaches wherein the uplink FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) the uplink beam indication ID comprises an ID reserved for the default uplink beam. However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) the uplink beam indication ID comprises an ID reserved for the default uplink beam (For some embodiments, for beam related information reporting, the number of beams, and/or whether beam indices and/or L1-RSRP are included in the report, may be configured by RRC signaling, or may be dynamically indicated in DCI for triggering aperiodic reporting or activation of semi-persistent beam related information reporting, or a combination thereof, see [0093]. In some embodiments, CSI and beam related information may be jointly or separately triggered and reported by PUCCH or PUSCH. In one option, one field in RRC signaling or in DCI may be used to indicate whether CSI or beam related information is jointly or separately reported. Table 7 illustrates one example of CSI and beam related information reporting triggering in RRC signaling and/or DCI, see [0094]. Furthermore, beam reporting may have different types. A type 1 may be used for normal beam reporting, and a type 2 may be used for beam failure recovery. TABLE-US-00008 (TABLE 8) shows an example of beam related information report triggering Bit CSI and beam related information report triggering 00 Not triggered 01 Type 1 Beam related information reporting is triggered 10 Type 2 Beam related information reporting is triggered 11 Reserved, see [0095].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Zhang in order to make a more effective method by alleviating intermodulation distortion (IMD) issues at a UE transmitter, see (Zhang, [0105].).
Regarding claim 19, Davydov and Cirik teach all the claim limitations of claim 18 above; and Davydov further teaches wherein the uplink (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) the uplink beam indication ID comprises an ID reserved for the default uplink beam. However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) the uplink beam indication ID comprises an ID reserved for the default uplink beam (For some embodiments, for beam related information reporting, the number of beams, and/or whether beam indices and/or L1-RSRP are included in the report, may be configured by RRC signaling, or may be dynamically indicated in DCI for triggering aperiodic reporting or activation of semi-persistent beam related information reporting, or a combination thereof, see [0093]. In some embodiments, CSI and beam related information may be jointly or separately triggered and reported by PUCCH or PUSCH. In one option, one field in RRC signaling or in DCI may be used to indicate whether CSI or beam related information is jointly or separately reported. Table 7 illustrates one example of CSI and beam related information reporting triggering in RRC signaling and/or DCI, see [0094]. Furthermore, beam reporting may have different types. A type 1 may be used for normal beam reporting, and a type 2 may be used for beam failure recovery. TABLE-US-00008 (TABLE 8) shows an example of beam related information report triggering Bit CSI and beam related information report triggering 00 Not triggered 01 Type 1 Beam related information reporting is triggered 10 Type 2 Beam related information reporting is triggered 11 Reserved, see [0095].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Zhang in order to make a more effective method by alleviating intermodulation distortion (IMD) issues at a UE transmitter, see (Zhang, [0105].).
Regarding claim 6, Davydov, Cirik and Zhang teach all the claim limitations of claim 3 above; and Davydov further teaches wherein the uplink beam indication ID comprises (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) the uplink beam indication ID comprises a set of bits corresponding to the default uplink beam. However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) the uplink beam indication ID comprises a set of bits corresponding to the default uplink beam (In some embodiments, CSI and beam related information may be jointly or separately triggered and reported by PUCCH or PUSCH. In one option, one field in RRC signaling or in DCI may be used to indicate whether CSI or beam related information is jointly or separately reported. Table 7 below illustrates one example of CSI and beam related information reporting triggering in RRC signaling and/or DCI, see [0094]. Furthermore, beam reporting may have different types. A type 1 may be used for normal beam reporting, and a type 2 may be used for beam failure recovery. TABLE-US-00008 (TABLE 8) shows an example of beam related information report triggering Bit CSI and beam related information report triggering 00 Not triggered 01 Type 1 Beam related information reporting is triggered 10 Type 2 Beam related information reporting is triggered 11 Reserved, see [0095].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Zhang in order to make a more effective method by alleviating intermodulation distortion (IMD) issues at a UE transmitter, see (Zhang, [0105].).
Regarding claim 21, Davydov, Cirik and Zhang teach all the claim limitations of claim 18 above; and Davydov further teaches wherein the uplink beam indication ID comprises (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) the uplink beam indication ID comprises a set of bits corresponding to the default uplink beam. However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) the uplink beam indication ID comprises a set of bits corresponding to the default uplink beam (In some embodiments, CSI and beam related information may be jointly or separately triggered and reported by PUCCH or PUSCH. In one option, one field in RRC signaling or in DCI may be used to indicate whether CSI or beam related information is jointly or separately reported. Table 7 below illustrates one example of CSI and beam related information reporting triggering in RRC signaling and/or DCI, see [0094]. Furthermore, beam reporting may have different types. A type 1 may be used for normal beam reporting, and a type 2 may be used for beam failure recovery. TABLE-US-00008 (TABLE 8) shows an example of beam related information report triggering Bit CSI and beam related information report triggering 00 Not triggered 01 Type 1 Beam related information reporting is triggered 10 Type 2 Beam related information reporting is triggered 11 Reserved, see [0095].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davydov’s method by adding the teachings of Zhang in order to make a more effective method by alleviating intermodulation distortion (IMD) issues at a UE transmitter, see (Zhang, [0105].).
Claims 2, 7, 14, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 20190058519, henceforth “Davydov”)  and in view of  Cirik et al. (WO 2021142432, US 62/959059 cited for priority, henceforth “Cirik”) and further in view of Guo et al. (US 20180302889, henceforth “Guo”).
Regarding claim 2, Davydov and Cirik teach all the claim limitations of claim 1 above; and Davydov further teaches further comprising: indicating that the reported beam is the default uplink beam by an absence of (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Guo.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) indicating that the reported beam is the default uplink beam by an absence of an uplink beam indication identifier (ID) in the uplink beam failure report. However, Guo discloses the missing/crossed limitations comprising: (1) indicating that the reported beam is the default uplink beam by an absence of an uplink beam indication identifier (ID) in the uplink beam failure report (In one embodiment, a UE can send flag information and the index information of BPLs that are detected beam failure in PUCCH. In one example, the UE can report one bitmap and each bit in the bitmap corresponds to one of the configured BPL for PUCCH. The value of one bit in the bit map indicates whether  beam failure is detected for the corresponding BPL or not. In one example, the value of one bit being 1 can indicate that beam failure is detected for the BPL corresponding to that bit, see [0252].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Guo in order to make a more effective method by achieve better tradeoff between time resource overhead and beam recovery request transmission efficiency, see (Guo, [0237].).
Regarding claim 14, Davydov and Cirik teach all the claim limitations of claim 13 above; and Davydov further teaches wherein the at least one processor is configured to indicate that the reported beam is the default uplink beam by an absence of (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Guo.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) indicating that the reported beam is the default uplink beam by an absence of an uplink beam indication identifier (ID) in the uplink beam failure report. However, Guo discloses the missing/crossed limitations comprising: (1) indicating that the reported beam is the default uplink beam by an absence of an uplink beam indication identifier (ID) in the uplink beam failure report (In one embodiment, a UE can send flag information and the index information of BPLs that are detected beam failure in PUCCH. In one example, the UE can report one bitmap and each bit in the bitmap corresponds to one of the configured BPL for PUCCH. The value of one bit in the bit map indicates whether  beam failure is detected for the corresponding BPL or not. In one example, the value of one bit being 1 can indicate that beam failure is detected for the BPL corresponding to that bit., see [0252].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Guo in order to make a more effective method by achieve better tradeoff between time resource overhead and beam recovery request transmission efficiency, see (Guo, [0237].).
Regarding claim 17, Davydov and Cirik teach all the claim limitations of claim 16 above; and Davydov further teaches wherein the base station determines that the reported beam is the default uplink beam based on an absence of (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The missing/crossed out limitations will be discussed in view of Guo.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) indicating that the reported beam is the default uplink beam by an absence of an uplink beam indication identifier (ID) in the uplink beam failure report. However, Guo discloses the missing/crossed limitations comprising: (1) indicating that the reported beam is the default uplink beam by an absence of an uplink beam indication identifier (ID) in the uplink beam failure report (In one embodiment, a UE can send flag information and the index information of BPLs that are detected beam failure in PUCCH. In one example, the UE can report one bitmap and each bit in the bitmap corresponds to one of the configured BPL for PUCCH. The value of one bit in the bit map indicates whether  beam failure is detected for the corresponding BPL or not. In one example, the value of one bit being 1 can indicate that beam failure is detected for the BPL corresponding to that bit, see [0252].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Guo in order to make a more effective method by achieve better tradeoff between time resource overhead and beam recovery request transmission efficiency, see (Guo, [0237].).
Regarding claim 7, Davydov and Cirik teach all the claim limitations of claim 3 above; and Davydov further teaches wherein a failed beam is identified by an uplink beam indication reference signal (RS) ID, wherein  (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The gNB indicates, pre-configures, and/or pre-defines to the UE one or more CORSETs that are to be monitored by the UE, wherein the monitoring by the UE occurs after the UE transmits the beam failure recovery request to the gNB. The monitoring is performed, so that the UE can identify the CORESET and/or the PDCCH within the CORESET, where the PDCCH includes the beam failure recovery response, [0059]. The missing/crossed out limitations will be discussed in view of Guo.).
 As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) a control resource set (CORESET) is configured for the UE on a component carrier, and wherein the uplink beam indication ID indicates the default uplink beam based on an RS ID for receiving the CORESET having a lowest ID in an active downlink bandwidth part for the component carrier. However, Guo discloses the missing/crossed limitations comprising: (1) a control resource set (CORESET) is configured for the UE on a component carrier, and wherein the uplink beam indication ID indicates the default uplink beam based on an RS ID for receiving the CORESET having a lowest ID in an active downlink bandwidth part for the component carrier (In an embodiment, a reporting the failure of a subset of PDCCH beams is transmitted. In such example, the UE can report one bitmap and each bit in the bitmap corresponds to one of the configured Tx beam for PDCCH. The value of one bit can indicate whether the corresponding beam is failed or not. In one instance, each bit in the bitmap can be associated with one TCI state configured to PDCCH for one UE for the spatial QCL configuration. In one instance, 4 TCI states [M1, M2, M3, M4] are configured for one UE for the spatial QCL configuration for UE to receive the PDCCH. A 4-bit bitmap [b0, b1, b2, b3] can be used to indicate the failure status of beam link of the DL RS associated with TCI states [M1, M2, M3, M4]. In yet another instance, the UE can also report one or more selected Tx beam IDs and/or their associated L1-RSRP measurement, see [0254].  In another example, the UE can be report a special value of one L1-RSRP or differential L1-RSRP to indicate the reported CRI/SSBI corresponding to that L1-RSRP or differential L1-RSRP is used to report the beam failure state of downlink control channel. In this case, the bits of that CRI/SSBI can be used indicate which ones of the CORESETs has failed beam. In one example, the bits of that CRI/SSBI can be used as a bitmap to indicate which ones of the CORESETs of that UE has failed beam. In one example, 6 bits [b.sub.1b.sub.2b.sub.3b.sub.4b.sub.5b.sub.6] are used for CRI/SSBI and each bit in b.sub.1b.sub.2b.sub.3b.sub.4b.sub.5b.sub.6 can be used to indicate the beam failure status of one CORESET configured to that UE. The value of each bit being 1 can indicate the associated CORESET has beam failure and the value of each bit being 0 can indicate the associated CORESET has no beam failure. Bit b.sub.1 can be associated with the CORESET with lowest CORESET-ID among the CORESETs configured to that UE. Bit b.sub.2 can be associated with the CORESET with second lowest CORESET-ID among the CORESETs configured to that UE. Bit b.sub.3 can be associated with the CORESET with third lowest CORESET-ID among the CORESETs configured to that UE, so on so forth, see [0260].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Guo in order to make a more effective method by achieve better tradeoff between time resource overhead and beam recovery request transmission efficiency, see (Guo, [0237].).
Regarding claim 22, Davydov and Cirik teach all the claim limitations of claim 18 above; and Davydov further teaches wherein a failed beam is identified by an uplink beam indication reference signal (RS) ID, wherein (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. The gNB indicates, pre-configures, and/or pre-defines to the UE one or more CORSETs that are to be monitored by the UE, wherein the monitoring by the UE occurs after the UE transmits the beam failure recovery request to the gNB. The monitoring is performed, so that the UE can identify the CORESET and/or the PDCCH within the CORESET, where the PDCCH includes the beam failure recovery response, [0059]. The missing/crossed out limitations will be discussed in view of Guo.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) a control resource set (CORESET) is configured for the UE on a component carrier, and wherein the uplink beam indication ID indicates the default uplink beam based on an RS ID for receiving the CORESET having a lowest ID in an active downlink bandwidth part for the component carrier. However, Guo discloses the missing/crossed limitations comprising: (1) a control resource set (CORESET) is configured for the UE on a component carrier, and wherein the uplink beam indication ID indicates the default uplink beam based on an RS ID for receiving the CORESET having a lowest ID in an active downlink bandwidth part for the component carrier (In an embodiment, a reporting the failure of a subset of PDCCH beams is transmitted. In such example, the UE can report one bitmap and each bit in the bitmap corresponds to one of the configured Tx beam for PDCCH. The value of one bit can indicate whether the corresponding beam is failed or not. In one instance, each bit in the bitmap can be associated with one TCI state configured to PDCCH for one UE for the spatial QCL configuration. In one instance, 4 TCI states [M1, M2, M3, M4] are configured for one UE for the spatial QCL configuration for UE to receive the PDCCH. A 4-bit bitmap [b0, b1, b2, b3] can be used to indicate the failure status of beam link of the DL RS associated with TCI states [M1, M2, M3, M4]. In yet another instance, the UE can also report one or more selected Tx beam IDs and/or their associated L1-RSRP measurement, see [0254].  In another example, the UE can be report a special value of one L1-RSRP or differential L1-RSRP to indicate the reported CRI/SSBI corresponding to that L1-RSRP or differential L1-RSRP is used to report the beam failure state of downlink control channel. In this case, the bits of that CRI/SSBI can be used indicate which ones of the CORESETs has failed beam. In one example, the bits of that CRI/SSBI can be used as a bitmap to indicate which ones of the CORESETs of that UE has failed beam. In one example, 6 bits [b.sub.1b.sub.2b.sub.3b.sub.4b.sub.5b.sub.6] are used for CRI/SSBI and each bit in b.sub.1b.sub.2b.sub.3b.sub.4b.sub.5b.sub.6 can be used to indicate the beam failure status of one CORESET configured to that UE. The value of each bit being 1 can indicate the associated CORESET has beam failure and the value of each bit being 0 can indicate the associated CORESET has no beam failure. Bit b.sub.1 can be associated with the CORESET with lowest CORESET-ID among the CORESETs configured to that UE. Bit b.sub.2 can be associated with the CORESET with second lowest CORESET-ID among the CORESETs configured to that UE. Bit b.sub.3 can be associated with the CORESET with third lowest CORESET-ID among the CORESETs configured to that UE, so on so forth, see [0260].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Guo in order to make a more effective method by achieve better tradeoff between time resource overhead and beam recovery request transmission efficiency, see (Guo, [0237].).
Claims 8, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 20190058519, henceforth “Davydov”)  in view of  Cirik et al. (WO 2021142432, US 62/959059 cited for priority, henceforth “Cirik”)  and further in view of Liou et al. (US 20190297640, henceforth “Liou”).
Regarding claim 8, Davydov and Cirik teach all the claim limitations of claim 3 above; and Davydov further teaches wherein a failed beam is identified by an uplink beam indication reference signal (RS) ID, wherein  (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. After sending a beam failure recovery request, the UE may monitor the Physical Downlink Control Channel (PDCCH) Control Resource Set (CORESET) for the gNode B response, [0024]. The missing/crossed out limitations will be discussed in view of Liou.), and 
wherein  (The missing/crossed out limitations will be discussed in view of Liou.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) a control resource set (CORESET) is not configured for the UE on a component carrier, (2) the uplink beam indication ID indicates the default uplink beam based on an RS ID in an active physical downlink shared channel (PD SCH) transmission configuration indication (TCI) state having a lowest ID in an active downlink bandwidth part for the component carrier. However, Liou discloses the missing/crossed limitations comprising: (1) a control resource set (CORESET) is not configured for the UE on a component carrier (Network does not configure CORESET configuration for scheduled serving cell, see [0175].), (2) the uplink beam indication ID indicates the default uplink beam based on an RS ID in an active physical downlink shared channel (PD SCH) transmission configuration indication (TCI) state having a lowest ID in an active downlink bandwidth part for the component carrier (FIG. 10 is a flow chart 1000 according to an embodiment from the perspective of a UE. In one embodiment, the default TCI state could be one of TCI states in the activated TCI states for receiving PDSCH in the first serving cell. More specifically, the default TCI state could be a TCI state mapped to one of codepoints in the TCI field for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the activated TCI states for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the configured TCI states for receiving at least downlink transmission in the first serving cell, a TCI state mapped to codepoint 0 in the TCI field for receiving PDSCH in the first serving cell, a TCI state applied for receiving at least one of CORESETs configured for or monitored in the first serving cell and/or the second serving cell, or a TCI state applied for receiving the CORESET with the lowest CORESET ID among the CORESETs configured for or monitored in the first serving cell and/or the second serving cell, see [0064]-[0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Liou in order to make a more effective method by improving the signal-to-noise ratio of forward links, see (Liou, [0024].).
Regarding claim 23, Davydov and Cirik teach all the claim limitations of claim 18 above; and Davydov further teaches wherein a failed beam is identified by an uplink beam indication reference signal (RS) ID, wherein (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. After sending a beam failure recovery request, the UE may monitor the Physical Downlink Control Channel (PDCCH) Control Resource Set (CORESET) for the gNode B response, [0024]. The missing/crossed out limitations will be discussed in view of Liou.), and 
wherein (For some embodiments, for beam related information reporting, the number of beams, and/or whether beam indices and/or L1-RSRP are included in the report, may be configured by RRC signaling, or may be dynamically indicated in DCI for triggering aperiodic reporting or activation of semi-persistent beam related information reporting, or a combination thereof. Furthermore, whether beam-related information reporting is based on the measurement from a Synchronization Signal Block (SSB) or CSI-RS may be configured by RRC signaling, or may be dynamically indicated in DCI for triggering aperiodic reporting or activation of semi-persistent beam related information reporting, or a combination thereof, see [0093]. The missing/crossed out limitations will be discussed in view of Liou.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) a control resource set (CORESET) is not configured for the UE on a component carrier, (2) the uplink beam indication ID indicates the default uplink beam based on an RS ID in an active physical downlink shared channel (PD SCH) transmission configuration indication (TCI) state having a lowest ID in an active downlink bandwidth part for the component carrier. However, Liou discloses the missing/crossed limitations comprising: (1) a control resource set (CORESET) is not configured for the UE on a component carrier (Network does not configure CORESET configuration for scheduled serving cell, see [0175].), (2) the uplink beam indication ID indicates the default uplink beam based on an RS ID in an active physical downlink shared channel (PD SCH) transmission configuration indication (TCI) state having a lowest ID in an active downlink bandwidth part for the component carrier (FIG. 10 is a flow chart 1000 according to an embodiment from the perspective of a UE. In one embodiment, the default TCI state could be one of TCI states in the activated TCI states for receiving PDSCH in the first serving cell. More specifically, the default TCI state could be a TCI state mapped to one of codepoints in the TCI field for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the activated TCI states for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the configured TCI states for receiving at least downlink transmission in the first serving cell, a TCI state mapped to codepoint 0 in the TCI field for receiving PDSCH in the first serving cell, a TCI state applied for receiving at least one of CORESETs configured for or monitored in the first serving cell and/or the second serving cell, or a TCI state applied for receiving the CORESET with the lowest CORESET ID among the CORESETs configured for or monitored in the first serving cell and/or the second serving cell, see [0064]-[0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Liou in order to make a more effective method by improving the signal-to-noise ratio of forward links, see (Liou, [0024].).
Claims 9, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 20190058519, henceforth “Davydov”) in view of  Cirik et al. (WO 2021142432, US 62/959059 cited for priority, henceforth “Cirik”) and further in view of Wang et al. (US 20190239212, henceforth “Wang”).
Regarding claim 9, Davydov and Cirik teach all the claim limitations of claim 3 above; and Davydov further teaches wherein (The UE may monitor one PDCCH CORESET after sending the beam failure recovery request. Which CORESET is to be monitored may be indicated, pre-configured, and/or pre-defined by the gNode B. After recovery from beam failure, the default CORESET may be updated and signaled to the UE, [0061]. The missing/crossed out limitations will be discussed in view of Wang.).
	As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) the uplink beam indication ID indicates the default uplink beam based on a control resource set (CORESET) having a lowest ID. However, Wang discloses the missing/crossed limitations comprising: (1) the uplink beam indication ID indicates the default uplink beam based on a control resource set (CORESET) having a lowest ID (FIG. 5 illustrates an embodiment of a default beam operation considering beam failure. In one example, a scheduling offset between the PDCCH and the PDSCH is smaller than a certain threshold, k, where k is a real number. The UE can assume a default TCI state for the PDSCH reception is the TCI state used for the PDCCH QCL indication of the lowest CORESET identification (CORESET-ID) in the latest slot in which one or more CORESETs are configured for the UE. In one example, when determining the default PDSCH beam, the PDCCH CORESET can be the unicast CORESET, see [0032]. The one or more processors are further configured to: monitor a plurality of PDCCH CORESETs; and determine a lowest CORESET identification (ID) by excluding a dedicated PDCCH CORESET used for sending the response to the BFR from the gNB to the UE from the plurality of PDCCH CORESETs, see [0105].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Wang in order to make a more effective method by increasing the power conversion efficiency while providing desirable implementation size and heat dissipation characteristics, see (Wang, [0088].). 
Regarding claim 24, Davydov and Cirik teach all the claim limitations of claim 18 above; and Davydov further teaches wherein (The UE may monitor one PDCCH CORESET after sending the beam failure recovery request. Which CORESET is to be monitored may be indicated, pre-configured, and/or pre-defined by the gNode B. After recovery from beam failure, the default CORESET may be updated and signaled to the UE, [0061]. The missing/crossed out limitations will be discussed in view of Wang.).
	As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) the uplink beam indication ID indicates the default uplink beam based on a control resource set (CORESET) having a lowest ID. However, Wang discloses the missing/crossed limitations comprising: (1) the uplink beam indication ID indicates the default uplink beam based on a control resource set (CORESET) having a lowest ID (FIG. 5 illustrates an embodiment of a default beam operation considering beam failure. In one example, a scheduling offset between the PDCCH and the PDSCH is smaller than a certain threshold, k, where k is a real number. The UE can assume a default TCI state for the PDSCH reception is the TCI state used for the PDCCH QCL indication of the lowest CORESET identification (CORESET-ID) in the latest slot in which one or more CORESETs are configured for the UE. In one example, when determining the default PDSCH beam, the PDCCH CORESET can be the unicast CORESET, see [0032]. The one or more processors are further configured to: monitor a plurality of PDCCH CORESETs; and determine a lowest CORESET identification (ID) by excluding a dedicated PDCCH CORESET used for sending the response to the BFR from the gNB to the UE from the plurality of PDCCH CORESETs, see [0105].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Wang in order to make a more effective method by increasing the power conversion efficiency while providing desirable implementation size and heat dissipation characteristics, see (Wang, [0088].). 
Claims 10, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 20190058519, henceforth “Davydov”)  in view of  Cirik et al. (WO 2021142432, US 62/959059 cited for priority, henceforth “Cirik”) and further in view of Liou et al. (US 20190297640, henceforth “Liou”).
Regarding claim 10, Davydov and Cirik teach all the claim limitations of claim 3 above; and Davydov further teaches wherein (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. FIG. 2B at 254, the UE receives CSI-RS configuration with two or more antenna ports, e.g., for RLM and/or beam failure procedure, [0058]. The missing/crossed out limitations will be discussed in view of Liou.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) the uplink beam indication ID indicates the default uplink beam based on an active physical downlink shared channel (PDSCH) transmission configuration indication (TCI) state having a lowest ID. However, Liou discloses the missing/crossed limitations comprising: (1) the uplink beam indication ID indicates the default uplink beam based on an active physical downlink shared channel (PDSCH) transmission configuration indication (TCI) state having a lowest ID (FIG. 10 is a flow chart 1000 according to an embodiment from the perspective of a UE. In one embodiment, the default TCI state could be one of TCI states in the activated TCI states for receiving PDSCH in the first serving cell. More specifically, the default TCI state could be a TCI state mapped to one of codepoints in the TCI field for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the activated TCI states for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the configured TCI states for receiving at least downlink transmission in the first serving cell, a TCI state mapped to codepoint 0 in the TCI field for receiving PDSCH in the first serving cell, a TCI state applied for receiving at least one of CORESETs configured for or monitored in the first serving cell and/or the second serving cell, or a TCI state applied for receiving the CORESET with the lowest CORESET ID among the CORESETs configured for or monitored in the first serving cell and/or the second serving cell, see [0064]-[0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Liou in order to make a more effective method by improving the signal-to-noise ratio of forward links, see (Liou, [0024].).
Regarding claim 25, Davydov and Cirik teach all the claim limitations of claim 18 above; and Davydov further teaches wherein (FIG. 1A at step 104, the default beam fails. At step 108, the UE transmits a beam failure recovery request to a gNB, in response to a failure of default beam in previous step. In another embodiment in FIG. 1B at step 124, the default beam fails. At step 128, the UE transmits a beam reporting to a gNB, in response to a failure of default beam in previous step, [0047]. FIG. 2B at 254, the UE receives CSI-RS configuration with two or more antenna ports, e.g., for RLM and/or beam failure procedure, [0058]. The missing/crossed out limitations will be discussed in view of Liou.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) the uplink beam indication ID indicates the default uplink beam based on an active physical downlink shared channel (PDSCH) transmission configuration indication (TCI) state having a lowest ID. However, Liou discloses the missing/crossed limitations comprising: (1) the uplink beam indication ID indicates the default uplink beam based on an active physical downlink shared channel (PDSCH) transmission configuration indication (TCI) state having a lowest ID (FIG. 10 is a flow chart 1000 according to an embodiment from the perspective of a UE. In one embodiment, the default TCI state could be one of TCI states in the activated TCI states for receiving PDSCH in the first serving cell. More specifically, the default TCI state could be a TCI state mapped to one of codepoints in the TCI field for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the activated TCI states for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the configured TCI states for receiving at least downlink transmission in the first serving cell, a TCI state mapped to codepoint 0 in the TCI field for receiving PDSCH in the first serving cell, a TCI state applied for receiving at least one of CORESETs configured for or monitored in the first serving cell and/or the second serving cell, or a TCI state applied for receiving the CORESET with the lowest CORESET ID among the CORESETs configured for or monitored in the first serving cell and/or the second serving cell, see [0064]-[0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Liou in order to make a more effective method by improving the signal-to-noise ratio of forward links, see (Liou, [0024].).
Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 20190058519, henceforth “Davydov”) in view of  Cirik et al. (WO 2021142432, US 62/959059 cited for priority, henceforth “Cirik”) and further in view of Wang et al. (US 20190239212, henceforth “Wang”), Liou et al. (US 20190297640, henceforth “Liou”).
Regarding claim 12, Davydov and Cirik teach all the claim limitations of claim 11 above; and Davydov urther teaches wherein (The gNB indicates, pre-configures, and/or pre-defines to the UE one or more CORSETs that are to be monitored by the UE, wherein the monitoring by the UE occurs after the UE transmits the beam failure recovery request to the gNB. The monitoring is performed, so that the UE can identify the CORESET and/or the PDCCH within the CORESET, where the PDCCH includes the beam failure recovery response, [0059]. The missing/crossed out limitations will be discussed in view of Wang.), and 
 (The missing/crossed out limitations will be discussed in view of Liou.), 
(The UE reports the beam index of the default beam and L1-RSRP, see [0054]. For some embodiments, for beam reporting with multiple beams, if a UE has already obtained the information for the default beam setting (e.g., which one is the default beam), the UE may include the default beam (a beam index and the beam quality, e.g., L1-RSRP) in some or all of beam reporting instances, see [0058]. The missing/crossed out limitations will be discussed in view of Liou.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) when at least one control resource set (CORESET) is configured on a component carrier, the UE determines the default uplink beam based on a beam for receiving a CORESET with a lowest ID, (2) when at least one CORESET is not configured on the component carrier, (3) the UE determines the default uplink beam based on an active physical downlink shared channel (PDSCH) transmission configuration indication (TCI) state having the lowest ID.
However, Wang discloses the missing/crossed limitations comprising: (1) when at least one control resource set (CORESET) is configured on a component carrier, the UE determines the default uplink beam based on a beam for receiving a CORESET with a lowest ID (FIG. 5 illustrates an embodiment of a default beam operation considering beam failure. In one example, a scheduling offset between the PDCCH and the PDSCH is smaller than a certain threshold, k, where k is a real number. The UE can assume a default TCI state for the PDSCH reception is the TCI state used for the PDCCH QCL indication of the lowest CORESET identification (CORESET-ID) in the latest slot in which one or more CORESETs are configured for the UE. In one example, when determining the default PDSCH beam, the PDCCH CORESET can be the unicast CORESET, see [0032].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Wang in order to make a more effective method by increasing the power conversion efficiency while providing desirable implementation size and heat dissipation characteristics, see (Wang, [0088].).
Liou discloses the missing/crossed limitations comprising: (2) when at least one CORESET is not configured on the component carrier (Network does not configure CORESET configuration for scheduled serving cell, see [0175].), (3) the UE determines the default uplink beam based on an active physical downlink shared channel (PDSCH) transmission configuration indication (TCI) state having the lowest ID ((FIG. 10 is a flow chart 1000 according to an embodiment from the perspective of a UE. In one embodiment, the default TCI state could be one of TCI states in the activated TCI states for receiving PDSCH in the first serving cell. More specifically, the default TCI state could be a TCI state mapped to one of codepoints in the TCI field for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the activated TCI states for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the configured TCI states for receiving at least downlink transmission in the first serving cell, a TCI state mapped to codepoint 0 in the TCI field for receiving PDSCH in the first serving cell, a TCI state applied for receiving at least one of CORESETs configured for or monitored in the first serving cell and/or the second serving cell, or a TCI state applied for receiving the CORESET with the lowest CORESET ID among the CORESETs configured for or monitored in the first serving cell and/or the second serving cell, see [0064]-[0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Liou in order to make a more effective method by improving the signal-to-noise ratio of forward links, see (Liou, [0024].).
Regarding claim 27, Davydov and Cirik teach all the claim limitations of claim 26 above; and Davydov further teaches wherein (The gNB indicates, pre-configures, and/or pre-defines to the UE one or more CORSETs that are to be monitored by the UE, wherein the monitoring by the UE occurs after the UE transmits the beam failure recovery request to the gNB. The monitoring is performed, so that the UE can identify the CORESET and/or the PDCCH within the CORESET, where the PDCCH includes the beam failure recovery response, [0059]. The missing/crossed out limitations will be discussed in view of Wang.), and 
(The missing/crossed out limitations will be discussed in view of Liou.),
(The UE reports the beam index of the default beam and L1-RSRP, see [0054]. For some embodiments, for beam reporting with multiple beams, if a UE has already obtained the information for the default beam setting (e.g., which one is the default beam), the UE may include the default beam (a beam index and the beam quality, e.g., L1-RSRP) in some or all of beam reporting instances, see [0058]. The missing/crossed out limitations will be discussed in view of Liou.).
As noted above, Davydov is silent about the aforementioned missing/crossed limitations of: (1) when at least one control resource set (CORESET) is configured on a component carrier, the UE determines the default uplink beam based on a beam for receiving a CORESET with a lowest ID, (2) when at least one CORESET is not configured on the component carrier, (3) the default uplink beam is based on an active physical downlink shared channel (PDSCH) transmission configuration indication (TCI) state having the lowest ID.
However, Wang discloses the missing/crossed limitations comprising: (1) when at least one control resource set (CORESET) is configured on a component carrier, the UE determines the default uplink beam based on a beam for receiving a CORESET with a lowest ID (FIG. 5 illustrates an embodiment of a default beam operation considering beam failure. In one example, a scheduling offset between the PDCCH and the PDSCH is smaller than a certain threshold, k, where k is a real number. The UE can assume a default TCI state for the PDSCH reception is the TCI state used for the PDCCH QCL indication of the lowest CORESET identification (CORESET-ID) in the latest slot in which one or more CORESETs are configured for the UE. In one example, when determining the default PDSCH beam, the PDCCH CORESET can be the unicast CORESET, see [0032].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Wang in order to make a more effective method by increasing the power conversion efficiency while providing desirable implementation size and heat dissipation characteristics, see (Wang, [0088].).
Liou discloses the missing/crossed limitations comprising: (2) when at least one CORESET is not configured on the component carrier (Network does not configure CORESET configuration for scheduled serving cell, see [0175].), (3) the default uplink beam is based on an active physical downlink shared channel (PDSCH) transmission configuration indication (TCI) state having the lowest ID ((FIG. 10 is a flow chart 1000 according to an embodiment from the perspective of a UE. In one embodiment, the default TCI state could be one of TCI states in the activated TCI states for receiving PDSCH in the first serving cell. More specifically, the default TCI state could be a TCI state mapped to one of codepoints in the TCI field for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the activated TCI states for receiving PDSCH in the first serving cell, a TCI state with the lowest TCI state ID in the configured TCI states for receiving at least downlink transmission in the first serving cell, a TCI state mapped to codepoint 0 in the TCI field for receiving PDSCH in the first serving cell, a TCI state applied for receiving at least one of CORESETs configured for or monitored in the first serving cell and/or the second serving cell, or a TCI state applied for receiving the CORESET with the lowest CORESET ID among the CORESETs configured for or monitored in the first serving cell and/or the second serving cell, see [0064]-[0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Davydov’s method by adding the teachings of Liou in order to make a more effective method by improving the signal-to-noise ratio of forward links, see (Liou, [0024].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464